DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of protein (claims 3) and melanoma in the reply filed on11/13/2020 is acknowledged.
Claims 1-5 are pending and examined for a method of treating a mammal having a cancer comprising elected levels of BIM protein (elected) and/or BIM mRNA (rejoinder) are examined on merits. 
	Information Disclosure Statement
The information disclosure statement (s) (IDS) submitted on 4/29/2019, 9/27/2019, 10/2/2019, 5/18/2020 and 11/6/2020  are/is considered by the examiner and initialed copies/copy of the PTO-1449 are/is enclosed.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969). 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with 
An obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but an examined application claim not is patentably distinct from the reference claim(s) because the examined claim is either anticipated by, or would have been obvious over, the reference claim(s).  See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985).  
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Over Patent:

Claims 1-5 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,259,875.  Although the conflicting claims are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of treating cancer having elevated BIM expression comprising administering anti-PD-1 antibody. 
The instant claims are drawn to a method for treating a mammal having cancer comprising administering an anti-PD-1 antibody to a mammal identified as elevated levels of Bim and benefit from checkpoint blockade therapy, wherein the elevated Bim is based on protein or mRNA levels.

The claims of U.S. Patent ‘875 are drawn to:
1) a method for identifying a mammal having elevated BIM and administering anti-PD-1 antibody and administering anti-PD-1 antibody.
2) a method of treating a mammal having caner comprising administering anti-PD-1 to a mammal identified as contacting elevated level of BIM and having tumor the expressing B7-H1 and benefit from checkpoint blockade therapy

Both sets of the claims are drawn to the same method comprising administering anti-PD-1 antibody to a mammal having elevated Bim expression, who would be benefit from checkpoint blockade therapy.  The first difference is the method of patent ‘875 comprising an active step of identifying a mammal while the instant claims reciting the Patent ‘875 reciting the tumor expressing B7-H1 and benefit from checkpoint blockade therapy, while the present claims do not require expression of B7-H1, but also reciting checkpoint blockade therapy.  Benefit the therapy would be resulting from the tumor cell expressing B7-H1.  Thus both of the sets of the claims have the same or similar scope and would be obvious over each other.

Applicant is noted that the instant application is continuation of ‘875 patent. Obtaining more than one patent from single invention is prohibited by US patent law.

Conclusion
No claim is allowed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Lei Yao, whose telephone number is (571) 272-3112.  The examiner can normally be reached on 8:30am-6:00pm Monday-Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu, can be reached on (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/LEI YAO/Primary Examiner, Art Unit 1642